Filed 1/11/21 Jones v. Raras CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


DAVID DARYL JONES,                                                  B303053

         Plaintiff and Appellant,                                   (Los Angeles County
                                                                    Super. Ct. No. TC029151)
         v.

MARY JANE RARAS et al.,

         Defendants and Respondents.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Gary Y. Tanaka, Judge. Affirmed.

         David Daryl Jones, in pro. per., for Plaintiff and Appellant.

     Mary Jane Raras, in pro. per., for Defendant and
Respondent Mary Jane Raras.

     No appearance for Defendant and Respondent Perry
Wilson.
                  _______________________
      David Daryl Jones sued his ex-wife Mary Jane Raras and
her husband Perry Wilson for defamation. The trial court
entered judgment in the defendants’ favor, and Jones appeals.
We affirm the judgment.

       FACTUAL AND PROCEDURAL BACKGROUND
      The record on appeal consists of the trial court case
summary, a minute order from the date of trial, a statement of
decision, and forms pertaining to the filing of the appeal. We are
limited in our ability to present the factual and procedural
background of this matter. According to the trial court’s
statement of decision, Jones claimed Raras and Wilson defamed
his character, resulting in the loss of Jones’s relationship with his
teenaged son William.
      The court conducted a court trial on November 6, 2019.
According to the statement of decision, Jones testified he and
William had a good relationship when his son was younger, but
William stopped speaking to Jones when he got older. Jones
described an incident in which his telephone conversation with
William ended abruptly, which Jones believed to be the result of
Raras and Wilson speaking badly of him to William.
      The statement of decision indicates Jones attempted to call
William as a witness, but William did not appear in court. The
court determined that although William had been served with a
subpoena, neither Raras nor Wilson had been served with the
subpoena as required by Code of Civil Procedure section 1987,
subdivision (a) when the party to be subpoenaed is a minor. The
court concluded it could not order William to appear at trial
because Jones had not properly served the subpoena upon him.




                                 2
      Jones called Raras’s daughter to testify. She denied
hearing Raras or Wilson speak negatively about Jones, and
William had never mentioned Raras or Wilson saying anything
negative about Jones. Jones presented no further evidence.
      The trial court concluded Jones had “failed to produce any
evidence to support his claim for defamation against Defendants.
At best, Plaintiff expressed a mere suspicion that one or both
Defendants may have said something ill about him to William.
In Plaintiff’s view, there is no other explanation why William
does not speak to him any longer. However, mere suspicion is not
evidence. The fact that William no longer speaks to him,
standing alone, does not provide the court with a sufficient
evidentiary basis to support his claim for defamation.
Accordingly, the court finds in favor of Defendants.” Jones
appeals.

                          DISCUSSION
      Jones makes three arguments on appeal: (1) the trial court
erred when it set aside defendants’ default; (2) the court
precluded discovery when it rejected Jones’s motion to compel
responses to his request for admissions; and (3) the court
prevented him from examining William because it failed to
understand the service requirements for subpoenas directed to
minors and it did not rule on the propriety of the service of the
subpoena at the final status conference.
      The record is insufficient to permit this court to review
Jones’s claims. “Appealed judgments and orders are presumed
correct, and error must be affirmatively shown. [Citation.]
Consequently, plaintiff has the burden of providing an adequate
record. [Citation.] Failure to provide an adequate record on an
issue requires that the issue be resolved against plaintiff.”




                                3
(Hernandez v. California Hospital Medical Center (2000)
78 Cal.App.4th 498, 502.) The record on appeal does not include
the motion to set aside the default, Jones’s opposition to the
motion to set aside the default, the court’s ruling setting aside
the default, the motion to compel responses to the request for
admissions, the court’s ruling on the motion to compel, the
subpoena for William and the proof of service, or any record of the
oral proceedings of the trial court on these subjects. Without any
record relating to the decisions Jones attempts to challenge, we
are unable to review the basis of the court’s decisions. As Jones
has failed to provide an adequate record on the issues he raises
on appeal, we must resolve the issues against him.

                          DISPOSITION
       The judgment is affirmed. Respondent Mary Jane Raras
shall recover her costs on appeal.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          STRATTON, J.

We concur:




      BIGELOW, P. J.                      WILEY, J.




                                4